Citation Nr: 1144297	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1974 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service.

2.  The Veteran's right ear hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.

3.  The Veteran currently has hearing loss in his left ear to an extent recognized as a disability for VA purposes.

4.  The Veteran's current left ear hearing loss is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely February 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA audiological examinations in 
May 2007 and July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided considers all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Bilateral Hearing Loss

In January 2007, the Veteran filed a claim of service connection for bilateral hearing loss, contending that bilateral hearing loss began in service.  The Veteran asserts that he has current bilateral hearing loss disability that is the result of noise exposure while serving as a radio operator in the United States Army and being exposed to loud noise due to riding in a tank and being exposed to artillery fire in service.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss has been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has left ear hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  On September 2007 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 35, 30, 35, 30, and 40 decibels, respectively, with an average puretone threshold of 33.75 decibels.  

The Board further finds that the Veteran does not yet have right ear hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  
In September 2007, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 30, 20, 25, and 30, respectively, with an average puretone threshold of 26.25 decibels. As the right ear auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater and the thresholds for at least three of these frequencies are not 26 or greater, the criteria for current hearing loss "disability" of the right ear have not yet been met as required by 38 C.F.R. § 3.385.  

This does not mean that the Veteran is precluded from establishing service connection for right ear hearing loss in the future; to the contrary, once right ear hearing loss has worsened so that the hearing loss meets any of the criteria for "disability" under 38 C.F.R. § 3.385, the Veteran may apply to reopen service connection for right ear hearing loss.  The other elements of this claim are already established, that is, the in-service acoustic trauma has been established, and, based on both the showing of chronic right ear hearing loss in service, as well as the favorable nexus opinion relating the right ear hearing loss to the in-service acoustic trauma.  Upon a showing of right ear hearing loss disability that meets the requirements of 38 C.F.R. § 3.385, service connection for right ear hearing loss also will be granted.

The September 2007 VA audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the right ear hearing loss has not yet met the threshold to establish current hearing loss disability, and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The September 2007 VA audiological examination results clearly establish hearing loss disability in the left ear as defined in 38 C.F.R. § 3.385.  As current hearing loss disability of the left ear is demonstrated, the remaining questions are whether the Veteran was exposed to loud noises in service or other in-service injury or disease, and whether the current left ear hearing loss disability is related to that noise exposure. 

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to acoustic trauma to both ears in service.  In 
January 2007, the Veteran stated he was exposed to loud noises associated with riding in a tank and being exposed to artillery fire while in service.  In a May 2007 Rating Decision, the Veteran was granted service connection for tinnitus based on VA's finding of exposure to noise from serving in a tank unit.  

The Veteran served as a radio operator in service.  See VA Form DD-214.  Service treatment records (STRs) reflect no complaints or findings of hearing loss.  The service entrance examination is not of record.  On service separation audiological examination, in November 1980, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 15, 10, 10, 15, and 10 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 15, 10, 10, 15, and 10 decibels, respectively.  

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left ear hearing loss disability, and right ear hearing loss that is not yet to a disabling level, are related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with hearing loss disability of either ear in active service, such was not required.  The evidence of record demonstrates acoustic trauma in service.

In the May 2007 VA audiological examination, which weighs in favor of the Veteran's claim, the examiner opined that the Veteran's current hearing loss was as least as likely as not related to his military service.  The VA examiner reasoned that there was noise exposure in service and that the Veteran was not provided with hearing protection.  The May 2007 VA audiological opinion supporting the Veteran's claim is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's left ear hearing loss disability is related to exposure to acoustic trauma in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for left ear hearing loss.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


